Exhibit 10.2

GRANT NO. RES-1079

i2 TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

PARTICIPANT: MICHAEL BERRY

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).

B. Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Stock Issuance
Program.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan. Each restricted stock unit represents the right to receive
one share of Common Stock on the vesting date of that unit. The number of shares
of Common Stock subject to the awarded restricted stock units, the applicable
vesting schedule for the restricted stock units and the underlying shares, the
dates on which those vested shares shall be issued to Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.

AWARD SUMMARY

 

Award Date:   February 17, 2009 Participant:   Michael Berry. Number of Shares
Subject to Award:   80,256 shares of Common Stock (the “Shares”) Vesting
Schedule:   The Participant shall vest with respect to the Shares on December
31, 2010 (the “Initial Vesting Date”) provided the Participant remains in
continuous Service through such date and the performance goals specified in
Exhibit A are satisfied. The Shares may vest on an accelerated basis prior to
these vesting dates in accordance with (and subject to the limitations of) the
provisions of Paragraphs 3 and 4 of this Agreement. In no event shall any Shares
vest after the date of the Participant’s termination of Service.



--------------------------------------------------------------------------------

2. Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance.

3. Cessation of Service.

(a) Except as otherwise provided in Paragraph 3(b), should the Participant cease
Service for any reason prior to vesting in one or more Shares subject to this
Award, then the Award will be immediately cancelled with respect to those
unvested Shares, and the number of restricted stock units will be reduced
accordingly. The Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.

(b) In the event that the Corporation terminates the Participant’s employment
other than for Cause or the Participant terminates employment for Good Reason
during the Term (as such terms are defined in the Executive Retention
Agreement), all outstanding restricted stock units subject to the Award shall
vest immediately prior to such cessation of Service, subject to the limitations
of Section 9 of the Executive Retention Agreement. The Shares subject to those
vested units will be issued upon such vesting or as soon thereafter as
administratively practicable but in no event later than March 15 of the year
following the year of such termination, subject to the satisfaction of the
applicable Withholding Taxes pursuant to the provisions of Paragraph 6.

4. Change in Control. Any restricted stock units subject to this Award at the
time of a Change in Control will vest immediately prior to the closing of the
Change in Control, subject to the limitations set forth in Section 9 of the
Executive Retention Agreement. The Shares subject to those vested units will be
issued immediately upon such vesting (or otherwise converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control),
subject to the satisfaction of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 6.

5. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

6. Issuance of Shares of Common Stock.

(a) Each Share in which the Participant vests in accordance with the Vesting
Schedule shall be issued on the date (the “Issuance Date”) on which that Share
so vests or as soon thereafter as administratively practicable, but in no event
later than March 15, 2011. The issuance of the Shares shall be subject to the
Corporation’s collection of any applicable Withholding Taxes. Unless the
Participant is otherwise notified, the Withholding Taxes shall be

 

2



--------------------------------------------------------------------------------

collected through an automatic Share withholding procedure pursuant to which the
Corporation will withhold, immediately as the Shares vest under the Award, a
portion of those vested Shares with a Fair Market Value (measured as of the
vesting date) equal to the amount of such Withholding Taxes; provided, however,
that the amount of any Shares so withheld shall not exceed the amount necessary
to satisfy the Corporation’s required tax withholding obligations using the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

(b) In no event will any fractional shares be issued. Accordingly, the total
number of shares of Common Stock to be issued at the time the Award vests shall,
to the extent necessary, be rounded down to the next whole share in order to
avoid the issuance of a fractional share.

(c) The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the applicable Withholding Taxes.

7. Compliance with Laws and Regulations.

(a) The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq Stock Market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance of any Common Stock hereby shall relieve the Corporation of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Corporation, however, shall use its
best efforts to obtain all such approvals.

8. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

10. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms

 

3



--------------------------------------------------------------------------------

of the Plan. All decisions of the Plan Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Texas without resort to
that State’s conflict-of-laws rules.

12. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause, subject
to the terms of the Executive Retention Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
award date.

 

i2 TECHNOLOGIES, INC. By:  

/s/ John Harvey

Title:  

Sr. Vice President & General Counsel

Address:  

11701 Luna Road

 

Dallas, Texas 75234 U.S.A.

I hereby acknowledge and accept the foregoing terms and conditions of the
restricted stock units evidenced hereby. I further acknowledge and agree that
the foregoing sets for the entire understanding between the Corporation and me
regarding my entitlement to receive the shares of the Common Stock subject to
this Award and supersedes all prior oral and written agreements on that subject.
I also acknowledge that with signing this Agreement, I am giving the Corporation
the right to deduct any applicable Withholding Taxes from the salary or other
payment entitled to me following the vesting of the Shares.

 

Signature:  

/s/ Michael J. Berry

Address:  

 

 

 

Date:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

The Shares subject to the Award shall vest upon completion of the following as
determined by the Corporation’s Compensation Committee in its sole discretion,
on or before December 31, 2010:

 

  (A) Selection and development of a high performing management team resulting
in less involvement by the Board in operational matters;

 

  (B) Improved Shareholder relations;

 

  (C) Development of a culture of teamwork;

 

  (D) Improvement in Employee morale; and

 

  (E) Achievement of scale and sustainability by the Company through:

 

  •  

Development of an agreed upon strategy,

 

  •  

Succession Planning, and

 

  •  

Growth of revenue and profit organically and/or through acquisition, merger or
the addition of a product line.

The Shares may vest so long as the Participant is an Employee of the Corporation
through the vesting date.



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B. Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.

C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D. Board shall mean the Corporation’s Board of Directors.

E. Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:

(a) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those immediately prior to such transaction;

(b) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation;
or

(c) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s stockholders which the Board
recommends such stockholders to accept.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean shares of the Corporation’s common stock.

H. Corporation shall mean i2 Technologies, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of i2 Technologies, Inc. which shall by appropriate action adopt the Plan.

I. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

A-1



--------------------------------------------------------------------------------

J. Executive Retention Agreement shall mean that certain Executive Retention
Agreement between the Participant and the Corporation dated as of February 25,
2008, as amended May 15, 2008, January 1, 2009 and January 26, 2009.

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(a) If the Common Stock is at the time traded on the Nasdaq Stock Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the Nasdaq Stock Market on the date in question, as such price is
reported by the National Association of Securities Dealers and published in The
Wall Street Journal. If there is no closing selling price for the Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

(b) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

L. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

M. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

N. Plan shall mean the Corporation’s 1995 Stock Option/Stock Issuance Plan.

O. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the 1995 Plan.

P. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services as an Employee for the Corporation
(or any Parent or Subsidiary) or (ii) the entity for which Participant performs
such services ceases to remain a Parent or Subsidiary of the Corporation, even
though Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that except to the extent otherwise expressly provided in this
Agreement, no Service credit shall be given for vesting purposes for any period
the Participant is on a leave of absence.

 

A-2



--------------------------------------------------------------------------------

Q. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

R. Vesting Schedule shall mean the vesting schedule set fourth in Paragraph 1.

S. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

T. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under of the Award.

 

A-3